EXHIBIT 10.3

FIRST AMENDMENT TO THE

APOGEE ENTERPRISES, INC.

2011 DEFERRED COMPENSATION PLAN

WHEREAS, Apogee Enterprises, Inc. (the “Company”) adopted the Apogee
Enterprises, Inc. 2011 Deferred Compensation Plan effective as of January 1,
2011 (the “Plan”); and

WHEREAS, Section 11.2 of the Plan permits the Board of Directors to amend the
Plan; and

WHEREAS, the Board of Directors desires to amend the Plan, effective June 25,
2014, to provide for a performance award contribution under the Plan.

NOW, THEREFORE, the Plan is hereby amended, effective June 25, 2014, in the
following respects:

1. A new Section 2.29 is hereby added to the Plan (and the subsequent sections
of Article II are renumbered accordingly), to read as follows:

 

  “2.29 Performance Award. Performance Award means an award granted by the
Company to one or more Participants that are based on objective or subjective
performance criteria set forth in separate award agreements.”

2. A new Section 2.30 is hereby added to the Plan (and the subsequent sections
of Article II are renumbered accordingly), to read as follows:

 

  “2.30 Performance Award Account. Performance Award Account means an Account
established by the Committee to record Performance Award Contributions credited
by a Participating Employer.”

3. A new Section 2.31 is hereby added to the Plan (and the subsequent sections
of Article II are renumbered accordingly), to read as follows:

 

  “2.31 Performance Award Contribution. Performance Award Contribution means a
credit made on behalf of a Participant by a Participating Employer in accordance
with the provisions of Section 5.2 of the Plan. Unless the context clearly
indicates otherwise, a reference to Performance Award Contribution shall include
Earnings attributable to such contribution.”

 

1



--------------------------------------------------------------------------------

4. Sections 3.1 and 3.2 of Article III of the Plan are hereby amended to read as
follows:

 

  “3.1 Eligibility and Participation. An Eligible Employee becomes a Participant
upon the earlier to occur of: (i) a credit of Company Contributions or
Performance Award Contributions under Article V, or (ii) receipt of notification
of eligibility to participate.

 

  3.2 Duration. A Participant shall be eligible to defer Compensation and
receive allocations of Company Contributions and Performance Award
Contributions, subject to the terms of the Plan, for as long as such Participant
remains an Eligible Employee. A Participant who is no longer an Eligible
Employee but has not Separated from Service may not defer Compensation under the
Plan beyond the Plan Year in which he or she became ineligible but may otherwise
exercise all of the rights of a Participant under the Plan with respect to his
or her Account(s). On and after a Separation from Service, a Participant shall
remain a Participant as long as his or her Account Balance is greater than zero
(0), and during such time may continue to make allocation elections as provided
in Section 8.4. An individual shall cease being a Participant in the Plan when
all benefits under the Plan to which he or she is entitled have been paid.”

5. Article V of the Plan is hereby amended to read as follows:

“ARTICLE V

Company Contributions

 

  5.1 Discretionary Company Contributions. The Participating Employer may, from
time to time in its sole and absolute discretion, credit Company Contributions
to any Participant in any amount determined by the Participating Employer. Such
contributions will be credited to a Participant’s Retirement/Termination
Account.

 

  5.2 Performance Award Contributions. The Participating Employer shall credit
Performance Award Contributions to a Participant as provided under the terms of
separate Performance Award agreements. Such contributions will be credited to a
Participant’s Performance Award Account.

 

  5.3

Vesting. Company Contributions described in Section 5.1 above, and the Earnings
thereon, shall vest in accordance with the vesting schedule(s) established by
the Committee at the time that the Company Contribution is made, and shall
become 100% vested upon the death or disability (as defined by the Company) of
the Participant while actively employed. The Participating Employer may, at any
time, in its sole discretion, increase a Participant’s

 

2



--------------------------------------------------------------------------------

  vested interest in a Company Contribution. Performance Award Contributions
described in Section 5.2 above, and the Earnings thereon, shall vest in
accordance with the terms of the Performance Award agreement(s) pursuant to
which the contribution relates or, if no such agreement exists or the agreement
does not contain a vesting schedule, in accordance with the vesting schedule(s)
established by the Committee at the time such contribution is made. The portion
of a Participant’s Accounts that remains unvested upon his or her Separation
from Service after the application of the terms of this Section 5.3 shall be
forfeited.”

6. A new paragraph (f) is hereby added to the end of Section 6.1, to read as
follows:

 

  “(f) Payment of Performance Award Account. A Participant’s vested Performance
Award Account, if any, shall be distributed to the Participant upon the earliest
of the following events:

 

  (i) in the month following the later of (A) the month in which the Participant
attains age 65 or (B) the month in which the Participant Separates from Service;

 

  (ii) in the month following the month that includes the Participant’s date of
death; or

 

  (iii) in the month following the month the Participant Separates from Service,
if Separation from Service occurs within 24 months of the date a Change in
Control occurs.

Payment shall be based on the value of the Account as of the last business day
of the month preceding the month of payment. Notwithstanding the preceding, if
payment begins in accordance with subparagraph (i)(B) or (iii) above and the
Participant is a Specified Employee as of the date such Participant incurs a
Separation from Service, payment of the Performance Award Account payment will
be made or begin in the seventh month following the month in which such
Separation from Service occurs and subsequent installment payments (if
applicable) will be paid on the anniversary of the date the initial installment
was made. For purposes of clarity, the Performance Award Account is not
distributable in the event of an Unforeseeable Financial Emergency.”

 

3



--------------------------------------------------------------------------------

7. A new paragraph (e) is hereby added to Section 6.2 (and the following
paragraphs are re-lettered accordingly), to read as follows:

 

  “(e) Form of Payment Applicable to Performance Award Account. A Participant’s
vested Performance Award Account, if any, shall be distributed to the
Participant in a single lump sum, unless the Participant elects on his or her
Compensation Deferral Agreement to have such Account paid in substantially equal
annual installments over a period of two to ten years. Notwithstanding anything
in this paragraph (e) to the contrary, the vested Performance Award Account (or
the remaining undistributed balance thereof) shall be distributed in a single
lump sum if payment occurs under Section 6.1(f)(ii) or (iii), or if paragraph
(f) of this Section 6.2 is applicable. Any election of a form of payment
applicable to a Performance Award Account shall be made in accordance with the
timing rules set forth in Section 4.2 and shall apply to all amounts credited to
such Account.”

8. Section 8.1 of the Plan is hereby amended to read as follows:

 

  “8.1 Valuation. Deferrals shall be credited to the appropriate Accounts on the
date Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions and Performance Award
Contributions shall be credited to the appropriate Accounts at the times
determined by the Committee. Valuation of Accounts shall be performed under
procedures approved by the Committee.”

IN WITNESS WHEREOF, the undersigned executed this First Amendment to be
effective as of the date specified above.

Apogee Enterprises, Inc.

By: Joseph F. Puishys (Print Name)

Its: Chief Executive Officer and President (Title)

/s/ Joseph F. Puishys (Signature)

Dated: July 1, 2014

 

4